DETAILED ACTION
	This non-final rejection is responsive to communication filed August 24, 2020.  Claims 1-20 are pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites gathering a before image that corresponds to the row of the system table; and generating a new before image of the row of the system table that reflects the delete operation by applying the delete operation to the before image.  The limitation of generating a new before image is ambiguous.  The before image corresponds to a row that is to be deleted.  Therefore, it seems as if the new before image generated after the delete operation is applied to the before image would be null, as the row has been deleted and the new before image for the row would be empty.  Appropriate correction is required.  Claims 2-9 are rejected as being dependent upon rejected claim 1.
Claim 2 recites “generating new before image of the second row of the system table that reflects the delete operation by overlaying the another before image with the partial image.”  This limitation is ambiguous as it seems as if the new before image of the second row would reflect the update operation and not the delete operation as the second row corresponds to an update operation and not a delete operation.  
Further regarding claim 2, there is insufficient antecedent basis for the term “the partial image.”
Similarly, claim 17 recites gathering a second before image that corresponds to the second row of the system table; and generating a second new before image of the second row of the system table that reflects the delete operation by applying the delete operation to the second before image.  The limitation of generating a second new before image is ambiguous.  The second before image corresponds to a row that is to be deleted.  Therefore, it seems as if the second new before image generated after the delete operation is applied to the second before image would be null, as the row has been deleted and the second new before image for the row would be empty.  Appropriate correction is required.  Claims 18-20 are rejected as being dependent upon rejected claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al. (US 2005/0193024 A1) (‘Beyer’) in view of Holenstein et al. (US 10,216,820 B1) (‘Holenstein’).

With respect to claim 1, Beyer teaches a computer-implemented method comprising: 
enabling replication of an application data table of a database management system (DBMS) by: identifying a delete operation as recorded in a roll-forward recovery log for the DBMS, wherein the delete operation relates to a system table that corresponds to the application data table (paragraphs 22-23, 36 and 41); and
identifying, using an identifier of the delete operation as stored within the roll- forward recovery log, a row of the system table that corresponds to the delete operation (paragraphs 22-23, 36 and 41); 
gathering a before image that corresponds to the system table (paragraphs 24, 36, 115 and 132); and 
generating a new before image of the system table that reflects the delete operation by applying the delete operation to the before image (paragraphs 24, 36, 115 and 132).

Although Beyer teaches a copy (image) of a table, Beyer does not explicitly teach before image that corresponds to the row; and generating a new before image of the row of the system table that reflects the delete operation by applying the delete operation to the before image.
Holenstein teaches before image that corresponds to the row (col. 10 lines 26-28); and 
generating a new before image of the row of the system table that reflects the delete operation by applying the delete operation to the before image (col. 10 lines 26-28).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the before images of Beyer to correspond to before images of the row as taught by Holenstein to enable a more detailed change log, thereby enabling better recovery.  A person having ordinary skill in the art would have been motivated to make this combination because both references relate to data replication and applying changes, therefore the combination would entail modifying the recovery log of Beyer to be similar to the change log of Holenstein.

With respect to claim 2, Beyer in view of Holenstein teaches wherein the row is a first row and the enabling replication of the application data table of a database management system (DBMS) further comprises: identifying an update operation as recorded in the roll-forward recovery log, wherein the update operation relates to the system table (Beyer, paragraphs 22-23, 36 and 41); 
identifying, using the partial image of the update operation as stored within the roll- forward recovery log, a second row of the system table that corresponds to the update operation (Beyer, paragraphs 22-23, 36 and 41); 
gathering another before image that corresponds to the second row of the system table (Beyer, paragraphs 24, 36, 116, 130, and 141; Holenstein, col. 10 lines 25-26); and 
generating a new before image of the second row of the system table that reflects the delete operation by overlaying the another before image with the partial image (Beyer, paragraphs 24, 36, 116, 130, and 141; Holenstein, col. 10 lines 25-26).

With respect to claim 3, Beyer in view of Holenstein teaches wherein the new before image of the row of the system table is stored and linked to a point in the roll-forward recovery log that corresponds to the delete operation (Beyer, paragraphs 24, 36, 115 and 132; Holenstein, col. 10 lines 26-28).

With respect to claim 4, Beyer in view of Holenstein teaches further comprising: querying the system table for values that relate to the application data table (Beyer, paragraph 22); and 
generating, use code generation, the before image of the system table (Beyer, paragraphs 24, 36, 115 and 132; Holenstein, col. 10 lines 26-28).

With respect to claim 5, Beyer in view of Holenstein teaches the method of claim 4, wherein the before image is generated without accessing an image of the system table (Beyer, paragraphs 21 and 179).

With respect to claim 6, Beyer in view of Holenstein teaches the method of claim 4, wherein the system table is queried using structured query language (SQL) (Beyer, paragraphs 21, 22, and 28).

With respect to claim 7, Beyer in view of Holenstein teaches the method of claim 1, wherein the database utilizes a relational database management system (RDBMS) (Beyer, paragraph 21).

With respect to claim 8, Beyer in view of Holenstein teaches wherein the new before image of the row of the system table is stored at a location external to the DBMS (Beyer, paragraph 21).

With respect to claim 9, Beyer in view of Holenstein teaches wherein the enabling replication of the application data table does not require full logging of the system table (Beyer, paragraph 179).

With respect to claim 10, Beyer teaches a system comprising: 
a processor; and 
a memory in communication with the processor, the memory containing instructions that, when executed by the processor, cause the processor to enable replication of an application data table of a database management system (DBMS) by: 
identifying a update operation as recorded in a roll-forward recovery log for the DBMS, wherein the update operation relates to a system table that corresponds to the application data table (paragraphs 22-23, 36 and 41); 
identifying, using a partial image of the update operation as stored within the roll- forward recovery log, a row of the system table that corresponds to the update operation (paragraphs 22-23, 36 and 41); 
gathering a before image that corresponds to the system table (Beyer, paragraphs 24, 36, 116, 130, and 141); and 
generating a new before image of the system table that reflects the update operation by overlaying the before image with the partial image (Beyer, paragraphs 24, 36, 116, 130, and 141).
Although Beyer teaches a copy (image) of a table, Beyer does not explicitly teach before image that corresponds to the row; and generating a new before image of the row of the system table that reflects the update operation by overlaying the before image with the partial image.
Holenstein teaches before image that corresponds to the row (col. 10 lines 25-26); and 
generating a new before image of the row of the system table that reflects the update operation by overlaying the before image with the partial image (col. 10 lines 25-26).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the before images of Beyer to correspond to before images of the row as taught by Holenstein to enable a more detailed change log, thereby enabling better recovery.  A person having ordinary skill in the art would have been motivated to make this combination because both references relate to data replication and applying changes, therefore the combination would entail modifying the recovery log of Beyer to be similar to the change log of Holenstein.

With respect to claim 11, Beyer in view of Holenstein teaches wherein the row is a first row and the memory containing additional instructions that, when executed by the processor, cause the processor to enable replication of the application data table of a database management system (DBMS) by: identifying a delete operation as recorded in the roll-forward recovery log, wherein the delete operation relates to the system table (Beyer, paragraphs 22-23, 36 and 41); 
identifying, using an identifier of the delete operation as stored within the roll-forward recovery log, a second row of the system table that corresponds to the delete operation (Beyer, paragraphs 22-23, 36 and 41); 
gathering another before image that corresponds to the second row of the system table (Beyer, paragraphs 24, 26, 115, and 132; Holenstein, col. 10 lines 26-28); and 
generating a new before image of the second row of the system table that reflects the delete operation by applying the delete operation to the another before image (Beyer, paragraphs 24, 26, 115, and 132; Holenstein, col. 10 lines 26-28).
With respect to claim 12, Beyer in view of Holenstein teaches wherein the new before image of the row of the system table is stored and linked to a point in the roll-forward recovery log that corresponds to the update operation (Beyer, paragraphs 24, 36, 115 and 132; Holenstein, col. 10 lines 26-28).

With respect to claim 13, Beyer in view of Holenstein teaches further comprising: querying the system table for values that relate to the application data table (Beyer, paragraph 22); and 
generating, use code generation, the before image of the system table (Beyer, paragraphs 24, 36, 115 and 132; Holenstein, col. 10 lines 26-28).

With respect to claim 14, Beyer in view of Holenstein teaches wherein the before image is generated without accessing an image of the system table (Beyer, paragraphs 21 and 179).

With respect to claim 15, Beyer in view of Holenstein teaches wherein the enabling replication of the application data table does not require full logging of the system table (Beyer, paragraph 179).

With respect to claim 16, Beyer in view of Holenstein teaches wherein the DBMS is an relational DBMS (RDBMS) (Beyer, paragraph 21).

With respect to claim 17, Beyer teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 
enable replication of an application data table of a database management system (DBMS) by: 
identifying a update operation as recorded in a roll-forward recovery log for the DBMS, wherein the update operation relates to a system table that corresponds to the application data table (paragraphs 22-23, 36 and 41); 
identifying, using a partial image of the update operation as stored within the roll- forward recovery log, a row of the system table that corresponds to the update operation (paragraphs 22-23, 36 and 41); 
gathering a first before image that corresponds to the system table (Beyer, paragraphs 24, 36, 116, 130, and 141); 
generating a first new before image of the system table that reflects the update operation by overlaying the first before image with the partial image (Beyer, paragraphs 24, 36, 116, 130, and 141);
identifying a delete operation as recorded in the roll-forward recovery log, wherein the delete operation relates to the system table (Beyer, paragraphs 22-23, 36 and 41); 
identifying, using an identifier of the delete operation as stored within the roll-forward recovery log, a second row of the system table that corresponds to the delete operation (Beyer, paragraphs 22-23, 36 and 41); 
gathering a second before image that corresponds to the system table (Beyer, paragraphs 24, 26, 115, and 132); and 
generating a second new before image of the system table that reflects the delete operation by applying the delete operation to the second before image (Beyer, paragraphs 24, 26, 115, and 132).
Although Beyer teaches a copy (image) of a table, Beyer does not explicitly teach a first before image that corresponds to the row; generating a first new before image of the row of the system table that reflects the update operation by overlaying the before image with the partial image; a second before image that corresponds to the row; and generating a new before image of the row of the system table that reflects the delete operation by applying the delete operation to the before image.
Holenstein teaches a first before image that corresponds to the first row (col. 10 lines 25-26); 
generating a first new before image of the first row of the system table that reflects the update operation by overlaying the before image with the partial image (col. 10 lines 25-26);
a second before image that corresponds to the second row (col. 10 lines 26-28);
generating a second new before image of the second row of the system table that reflects the delete operation by applying the delete operation to the second before image (col. 10 lines 26-28).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the before images of Beyer to correspond to before images of the row as taught by Holenstein to enable a more detailed change log, thereby enabling better recovery.  A person having ordinary skill in the art would have been motivated to make this combination because both references relate to data replication and applying changes, therefore the combination would entail modifying the recovery log of Beyer to be similar to the change log of Holenstein.

With respect to claim 18, Beyer in view of Holenstein teaches wherein both the first and second new before images are stored and linked to respective points in the roll-forward recovery log that corresponds to the respective update and delete operations (Beyer, paragraphs 24, 36, 115 and 132; Holenstein, col. 10 lines 26-28).

With respect to claim 19, Beyer in view of Holenstein teaches further comprising: querying the system table for values that relate to the application data table (Beyer, paragraph 22); and 
generating, use code generation, the before image of the system table (Beyer, paragraphs 24, 36, 115 and 132; Holenstein, col. 10 lines 26-28).

With respect to claim 20, Beyer in view of Holenstein teaches wherein the enabling replication of the application data table does not require full logging of the system table (Beyer, paragraph 179).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        July 30, 2022